Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-3, 5-10, 12-16, and 18-20 have been examined in this application.
	The filling date of this application number recited above is 20 December 2019. Domestic Benefit/National Stage priority has been claimed for Continuation of Application 16/251,501 and Foreign Priority for Application CN201810055551.6 in the Application Data Sheet, thus the examination will be undertaken in consideration of 18 January 2019 and 19 January 2018 as the priority date, for applicable claims.
The information disclosure statement (IDS) submitted on 13 December 2021 and 31 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include 
As per Claim 1, 8, and 15, the claim recites “a method, comprising:
receiving, by a first member of a network, a request for fund flow of a specified amount of assets between a sending user and a receiving user, wherein the network comprises a node of members, and anchor points at which the members deposit assets, and wherein each anchor point of the network registers, in a ledger of the network, respective balances deposited by the members at the anchor point;
determining, by the first node by initiating a route selection contract operation, a fund flow route between the first member and a second member corresponding to the receiving user, wherein the fund flow route comprises a series of multiple pairs of adjacent members between the first member and the second member such that each pair of adjacent members has a respective associated anchor point (i) at which an upstream member of the pair of adjacent members has deposited at least the specified amount of assets and (ii) for which a downstream relay member of the pair of adjacent members has designated the respective associated anchor point as a trusted anchor point at which the downstream relay member accepts assets, and wherein determining the fund flow route comprises, 
determining, by the first node, that a first anchor point is not the respective associated anchor point for a first relay member and a second relay member based on at least one of (i) a first amount of assets deposited by the first relay member at the first 
in response to determining that the first anchor point is not an associated anchor point for the first relay member and the second relay member, determining, by the first node, that a second anchor point is the respective associated anchor point for the first relay member and the second relay member based on (i) a second amount of assets deposited by the first relay member at the second anchor point being at least the specified amount and (ii) the second relay member has designated, that the second anchor point is a trusted anchor point at which the second relay member accepts assets, wherein balances deposited by all members of the fund flow route at all anchor points are registered in the ledger of the network; and
initiating, by the first node, a fund flow contract operation that, transfers the specified amount of assets from the first member to the second member in real time in response to receiving the request for fund flow, the fund flow contract operation causing the upstream member of each pair of adjacent members to transfer respective assets deposited at the associated anchor point for the pair of adjacent members to the downstream member of the pair of adjacent members without waiting for assets to be transferred to the upstream member from a further upstream member of the fund flow route.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by performing fundamental economic practices and/or commercial or legal interactions. The method recited fundamental economic practice, and the concept of having contracts that specify the mutual performance obligations (operations) of the intermediaries (fund flow contract operation) is commercial or legal interactions as it involves contracts and contractual obligations. The additional limitations (e.g. blockchain, computers, devices, nodes, anchor points, etc.) do not necessarily restrict the claim from reciting an abstract idea. Thus, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “blockchain node computing device”, “non-transitory, computer-readable medium”, “computers”, and “computer memory devices” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components by performing generic functions, such as: receive data, determine data, and provide data. The claims are generally linked to the technology of blockchain, with mere instructions to “apply it” on a generic computer component. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system; see MPEP 2106.05(f). The Specification focuses on describing the abstract idea itself, as disclosed in [0034] and [0035], with respect to the fund flow between the payer and the payee. Neither the 
Additionally, the element of “anchor points” is merely a storage (e.g. stored data points) of a “trusted route” used within the contract being utilized for transferring funds. As disclosed by Specification [0078] “In addition, when participating in the remittance contract, each member records a status of trustiness imposed by the member in each anchor point in the remittance contract for subsequent routing determining” and [0093] “Remittance fund flow between members in the remittance route can be divided into several times of fund flow performed between adjacent members, for example, between Wallet 1 and a relay member, between relay members, and between a relay member and Wallet 2 ... Fund flow between each pair of adjacent members needs to be implemented by using an anchor point in the blockchain ... In other words, an associated anchor point exists between the upstream member and the downstream member. The upstream member has a sufficient blockchain balance at the associated anchor point for fund flow, and the downstream member is willing to receive transferred blockchain funds at the associated anchor point”, the anchor points are simply data points used as an agreement (e.g. trusted aspect) between entities stored on the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The additional elements, when considered separately and as an ordered combination, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment, and does not provide improvements to the functioning of a computer or to blockchain technology or to any other technology or technical field. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 9 recite “wherein receiving, by the first blockchain node computing device of the first member of the blockchain, the request for fund flow of the specified amount of blockchain assets between the sending user and the, receiving user comprises: receiving, by the first blockchain node computing device of the first member, a fund payment request initiated by the sending user for the receiving user.”
Claims 3 and 10 recite “wherein receiving, by the first blockchain node computing device of the first member of the blockchain, the request for fund flow of the specified amount of blockchain assets between the sending user and the, receiving user comprises: receiving, by the first blockchain node computing device of the first member, a fund receiving request initiated by the receiving user for the sending user.”
Claims 5, 12, and 18 recites “wherein initiating, by the first member, the fund flow contract operation comprises: initiating, by the first blockchain node computing device of the first member, the fund flow contract operation after obtaining funds of the specified amount provided by the sending user and depositing the funds of the specified amount in a blockchain balance of the first member or a self-owned account of the first member; or initiating, by the first blockchain node computing device of the first member, the fund flow contract operation based on credit of the sending user before obtaining the funds of the specified amount provided by the sending user.”
Claims 6, 13, and 19 recites “wherein funds of the specified amount received by the receiving user come from a blockchain balance of the second member or a self-owned account of the second member.”
Claims 7, 14, and 20 recites “further comprising: performing a compliance check on a fund flow event corresponding to the request for fund flow.”
Claim 16 recites “wherein receiving, the request for fund flow of the specified amount of blockchain assets between the sending user and the receiving user, comprises: receiving, a fund payment request initiated by the sending user for the receiving user; or receiving, a fund receiving request initiated by the receiving user for the sending user.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea (e.g. providing further details regarding the fund transfer request, the fund flow contract operation, and the fund amount, being merely implemented in the blockchain technology), and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-3, 5-7, 9-10, 12-14, 16, and 18-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-3, 5-10, 12-16, and 18-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 11 to 13, filed 19 January 2022, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant contends, “the claims recite an improved blockchain network that employs anchor points within the blockchain network …”. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the anchor points are merely recited as a storage (e.g. stored data points) of a “trusted route” used within the contract being utilized for transferring funds. As disclosed by Specification [0078] and [0093], the anchor points are simply data points used as an agreement (e.g. trusted aspect) between entities stored on the blockchain. This element does not provide an improvement to the functioning of computers or the blockchain, or any unconventional arrangement of a computer or any blockchain components, which does not provide any technical detail regarding modifications (e.g. improvements) to be made to any part of any computer, or to any blockchain components, or to any other technology, but merely instructed to be implemented in the blockchain technology (e.g. “apply it”), which is to use the anchor points as a route for fund transfers within the blockchain technology. Accordingly, this additional element does not integrate the abstract idea into a practical 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
R. et al. (U.S. 2019/0213679) discloses a cross-border payment system.
Thomas et al. (U.S. 11,138,606) discloses systems and techniques for a resource transfer system. An instruction to transfer a first quantity of a resource from a first resource pool to a second resource pool may be received.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697